Citation Nr: 1121295	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-00 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for right hip greater trochanteric bursitis with degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the RO in Jackson, Mississippi, which, in pertinent part, denied the Veteran's claim for ratings in excess of 10 percent for service-connected left knee patellofemoral syndrome and osteoarthritis; right knee patellofemoral syndrome and osteoarthritis; and right hip greater trochanteric bursitis with DJD.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.

In April 2010, the Board remanded the Veteran's case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case was returned to the Board in May 2011.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in April 2010, the Board requested, among other things, that the AMC/RO afford the Veteran an opportunity to execute releases for additional, relevant records of treatment.  If he did so, the AMC/RO was to make efforts to procure the records and associate them with the claims file.  Thereafter, the Veteran was to be afforded a VA examination that included, among other things, x-rays of both knees.  The AMC/RO was then to take adjudicatory action on the matters here at issue, taking into account the evidence received, and, if any benefit sought on appeal remained denied, furnish the Veteran a supplemental statement of the case (SSOC).

Unfortunately, the requested development has not been fully completed.  Although the Veteran, in May and June 2010, submitted releases for relevant records of treatment from Triangle Orthopaedic Associates (to include a date of service in September 2008) and Regional Physicians Family Medicine (with inclusive dates of service from 2005 to the present), the record does not reflect that the AMC/RO made any effort to obtain additional, complete records of treatment from either source.  The report(s) of x-ray(s) of the right knee, reportedly performed in connection with July 2010 VA examination, was (were) not associated with the claims file, and the AMC/RO did not discuss or otherwise reference in its April 2011 SSOC pertinent evidence submitted by the Veteran in July 2010, consisting of an undated report from Cornerstone Physical Therapy and a July 2010 report from Triangle Orthopaedic Associates (both of which the Board found filed in the left-hand side of Volume 2 of the Veteran's claims file).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2010).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide new release(s) for additional, relevant records of treatment from Triangle Orthopaedic Associates (to include the date of service in September 2008) and Regional Physicians Family Medicine (with inclusive dates of service from 2005 to the present), inasmuch as the prior releases, executed in May and June 2010, have since expired.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Take action to obtain and associate with the claims file the report(s) of the x-ray(s) of the right knee reportedly performed in connection with the Veteran's VA examination in July 2010, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  If, after all of the foregoing development has been completed, the expanded record indicates that there has been a change in the severity of the Veteran's service-connected bilateral knee and/or right hip disorders since the time of the most recent VA examination in July 2010, arrange to have the Veteran scheduled for another examination for purposes of evaluating the severity of the relevant disorder(s).  The examiner should review the claims file, examine the Veteran, conduct any testing deemed necessary, and fully describe all disabling effects.  A complete rationale should be supplied for any opinions offered.

4.  Thereafter, take adjudicatory action on the matters here at issue.  In so doing, consider the evidence submitted by the Veteran in July 2010-consisting of an undated report from Cornerstone Physical Therapy and a July 2010 report from Triangle Orthopaedic Associates-together with all of the other evidence of record.  If any benefit sought remains denied, furnish a SSOC to the Veteran.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

